Citation Nr: 1503615	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for scar of the anterior chest wall with retained foreign fragment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to October 1973, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The matter of entitlement to service connection for hypertension was previously remanded by the Board in December 2013 and July 2014.

The issue of entitlement to a rating in excess of 10 percent for scar of the anterior chest wall was denied in a December 2013 Board decision.  That issue has since been remanded to the Board pursuant to an October 2014 Joint Motion for Partial Remand granted by the United States Court of Appeals for Veterans Claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hypertension

In the Boards July 2014 Remand, it directed the VA examiner to provide an opinion as to whether the Veteran's hypertension was (1) etiologically related to his active service, (2) caused or permanently worsened by his service-connected PTSD, (3) caused or permanently worsened by his service-connected diabetes, (4) caused or permanently worsened by his service-connected shrapnel wound residuals, and/or (5) etiologically related to his in-service herbicide exposure.  In the July 2014 addendum opinion, the VA examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected PTSD, service-connected diabetes, or service-connected shrapnel wounds.  In addition, the rationale provided for all opinions was extremely limited, and the Board finds that a more detailed and well-supported rationale for each opinion is necessary.  As a result, the Board finds that its July 2014 Remand directives where not followed, and a new VA opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Increased Rating for Scar

The Board finds that remand is necessary in order to ensure a proper evaluation of the Veteran's current disability picture as the evidence suggests a possible worsening of the condition since his last VA examination in August 2012.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The examiner must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by, or is aggravated by the Veteran's service-connected PTSD.  

If the service-connected PTSD aggravates (i.e., permanently worsens) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by, or is aggravated by the Veteran's service-connected diabetes mellitus.  

If the service-connected diabetes mellitus aggravates (i.e., permanently worsens) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

d)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by, or is aggravated by the Veteran's service-connected shrapnel wound residuals.  

If the service-connected shrapnel wound residuals aggravate (i.e., permanently worsens) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

e)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule an examination with an appropriate examiner to determine the current severity of the his service-connected scar anterior chest wall with retained foreign body.  The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner should identify the muscle group affected by the retained metallic foreign body and evaluate the severity of any resulting disability.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




